Election/Restrictions

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection of 01/01/2021 and advisory action of 03/22/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 29, 2021 has been entered.  The Office action on currently pending claims 1-3, 5-7, 9-16, and 18-23 follows.

Rejoinder

Claims 1-3, 5-6, 9-16, and 18-23 are allowable. The restriction requirement among species, as set forth in the Office action mailed on June 20, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 20, 2019 is withdrawn.  Claim 7, directed to a non-elected specie is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay J. Hoette (Reg. No. 50,666) on April 6, 2021.

See next page→

Claim 1 Lns.10-12: “the airflow channel [being a single compartment that extends-- approximately the entire width of the receptacle cage between the sidewalls”
Claim 8: (Canceled)
Claim 11 Lns.13-15: “the airflow channel [being a single compartment that extends-- approximately the entire width of the receptacle cage between the sidewalls”
Claim 17: (Canceled)
Claim 19 Lns.13-15: “the airflow channel [being a single compartment that extends-- approximately the entire width of the receptacle cage between the sidewalls”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 1, 11 and 19, and at least in part, because claims 1, 11 and 19 recite the limitations:
See next page→

The aforementioned limitations, in combination with all remaining limitations of respective claims 1, 11, and 19, are believed to render said claims 1, 11 and 19, and all claims depending therefrom (claims 2-3, 5, 7, 9-10, 12-16, 18, and 20-23) allowable over the prior art references of record, taken alone or in combination.
The newly cited prior art reference (US 8534930) teaches a transceiver cage that has an array of airflow channels that extend approximately the entire width of the module cage.  However, the reference fails to teach an airflow channel that is a single unobstructed chamber as claimed in claims 1, 11 and 19 of the instant application.  Therefore, it is believed that the instant application is allowable over all of the prior art references of record, taken alone or in combination.
Regarding claim 6, the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claim 6 for the reasons provided in the non-final Office action of June 16, 2020.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/Primary Examiner, Art Unit 2835